IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 41468

STATE OF IDAHO,                                     )     2014 Unpublished Opinion No. 633
                                                    )
        Plaintiff-Respondent,                       )     Filed: July 22, 2014
                                                    )
v.                                                  )     Stephen W. Kenyon, Clerk
                                                    )
JEREMY STEVEN MEREDITH,                             )     THIS IS AN UNPUBLISHED
                                                    )     OPINION AND SHALL NOT
        Defendant-Appellant.                        )     BE CITED AS AUTHORITY
                                                    )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Melissa Moody, District Judge.

       Order of the district court relinquishing jurisdiction, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Kimberly E. Smith, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Mark W. Olson, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Jeremy Steven Meredith pled guilty to driving under the influence. Idaho Code § 18-
8004, 18-8005(6). The district court sentenced Meredith to a unified term of ten years, with a
minimum period of confinement of three years, but retained jurisdiction. Following the period of
retained jurisdiction, the district court held a rider review hearing at which the Idaho Department
of Correction recommended that the district court relinquish jurisdiction. The district court then
relinquished jurisdiction and executed Meredith’s original sentence. Meredith appeals asserting
that the district court abused its discretion by relinquishing jurisdiction.
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102

                                                   1
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Meredith
has failed to show that the district court abused its discretion in relinquishing jurisdiction.
       The order of the district court relinquishing jurisdiction and executing his original
sentence is affirmed.




                                                   2